       3:20-cr-00531-CMC        Date Filed 09/08/20      Entry Number 1        Page 1 of 2




                       -IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

                                                                   3: 20-531
UNITED STATES OF AMERICA                     )      CRIMINAL NO. ----- -            -
                                             )                18 U.S.C. § 922(g)(l)
                                             )                18 U.S.C. § 924(a)(2)
              V.                             )                18 U.S.C. § 924(e)
                                             )                18 U.S.C. § 924(d)(l)
                                             )                28 U.S.C. § 2461(c)
                                             )
KARLOS DEMOND GIBSON-BROWN                                  INFORMATION



                                         COUNT ONE

THE UNITED STATES ATTORNEY CHARGES:

       That on or about May 31, 2020, in the District of South Carolina, Defendant, KARLOS

DEMOND GIBSON-BROWN, knowingly possessed a firearm and ammunition in and affecting

commerce, to wit, a New England Firearms, model R73, .32 caliber revolver and .32 caliber

ammunition, having previously been convicted of a crime punishable by imprisonment for a term

exceeding one year, and knowing that he had been convicted of such a crime;
       In violation of Title 18, United States Code, Sections 922(g)(l), 924(a)(2), and 924(e).
3:20-cr-00531-CMC   Date Filed 09/08/20   Entry Number 1   Page 2 of 2
